Citation Nr: 9927222	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel









INTRODUCTION

The veteran had active military service from  December 1970 
to April 1974.  

This appeal arose from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO).  The RO denied the veteran's claim for 
entitlement to an increased evaluation for PTSD, evaluated as 
30 percent disabling.  

The veteran is currently nonservice connected for pedophilia 
and depression.  

The Board of Veterans' Appeals (Board) issued a remand of the 
case to the RO for further development and adjudicative 
procedures.

In May 199 the RO affirmed the previous denial of entitlement 
to an evaluation in excess of 30 percent for PTSD.

In July 1999 the RO denied entitlement to service connection 
for major depression and dysthymic disorder as secondary to 
the service-connected PTSD.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

PTSD symptoms are productive of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130; Diagnostic 
Code 9411; 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a June 1983 rating decision pedophilia was listed as 
nonservice connected.  

The veteran filed his most recent claim for entitlement to an 
increased evaluation in April 1996.  

A VA examination was scheduled in August 1996.  The examiner 
was a doctorate level (Ph.D.) psychologist.  

The examiner noted that the veteran was presently 
incarcerated for sodomy.  The veteran reported that he was 
unsure if he was capable of loving people anymore.  He was 
concerned because he could not express grief over the deaths 
of his parents and could not express love for his children.  
He also complained of weight loss and low motivation.  He 
stated later in the examination that he felt unmotivated to 
do anything or to deal with people.  

He reported intrusive thoughts of wishing that he had not 
come back from Vietnam and stated "I wish I had died 
there."  According to the veteran he could not watch movies 
that would remind him of his Vietnam experience.  He also 
told the examiner that he had insomnia and fitful sleep with 
recurrent nightmares of the death of his best friend in 
Vietnam.  He told the examiner later that he only would sleep 
four hours per night.  

The veteran stated that he had severe social problems because 
he was paranoid and distrustful of others.  He indicated that 
even prior to his conviction he had no friends.  He told the 
examiner that he had a long history of sexual dysfunction and 
was unable to be romantic with his wife.  He wondered whether 
he would have become a sex offender if he had been able to be 
intimate with his wife.  

In prison, the veteran worked as a clerk and helped inmates 
applying for Social Security and food stamp benefits.  He 
denied problems with his temper.  The veteran reported he 
attended a PTSD group in prison with a member of the Salem 
Vet Center and also received treatment in a sex offender 
program in 1995.  He had been taking desipramine since 1991 
when he was diagnosed with major depression.  

On examination the veteran was well groomed and fully 
oriented.  His speech was clear, coherent and goal directed.  
Eye contact was poor but recent and remote memory appeared 
intact.  He displayed no signs of significant cognitive 
deficits.  He denied hallucinations or delusions.  The 
veteran did report frequent suicidal ideation up to three 
times a week without a plan to act on his thoughts.  His mood 
was dysphoric and his affect was constricted.  

The examiner felt that the veteran appeared to continue to 
suffer from symptoms of major depressive disorder as well as 
PTSD.  He met the criteria for PTSD because he: (1) 
experienced events outside the range of usual human 
experience in service;  (2) persistently re-experienced 
traumatic events through flash-backs, distressing dreams and 
recurrent intrusive thoughts; (3) persistently attempted to 
avoid stimuli associated with the event including thinking 
about the event, avoiding activities reminding him of the 
event, and feeling extreme detachment from others and a 
restricted range of affect; and (4) suffered from persistent 
symptoms of increased arousal such as difficulty falling 
asleep, hypervigilance, and an exaggerated startle response.  

The examiner noted that the veteran was severely socially and 
industrially impaired at the time given his inability to be 
close to people, and the fact that he suffered from 
pedophilia.  Moreover, he had no friends and was extremely 
alienated from others.  He did have a history of being able 
to function at work and could become employable once released 
from prison.  However, it was noted that he would require 
intensive monitoring to ensure that he did not sexually abuse 
children.  The examiner also felt that treatment would be 
necessary to reduce symptoms of PTSD.  The veteran was deemed 
to be clearly severely emotionally impaired by the 
aforementioned psychiatric disabilities.  

The diagnosis was pedophilia, PTSD, and major depressive 
disorder.  Stressors, specifically incarceration, were rated 
as extreme.  The veteran's global assessment of functioning 
(GAF) was 35 and according to the examiner was indicative of 
major impairment in several areas such as social 
relationships, judgment, thinking and mood.  

In November 1996 a statement was submitted by a counselor 
(Master of Social Work) with the Salem Vet Center.  The 
counselor stated that the veteran attended group counseling 
at the Oregon State Penitentiary.  He wrote: 

"Treatment remains focused on stabilization of his PTSD 
symptoms, especially his depression and survival guilt which 
remain severe and significantly impair his ability to 
experience feelings; his affect remains flat and emotionally 
numb, suicidal ideation remain (sic) present." 

The counselor also noted that the veteran's relationship 
difficulties with his wife and children remained problematic 
due to his incarceration and his inability to be emotionally 
intimate.  His daughter had stopped visiting him.  Moreover, 
sleep disturbance and intrusive memories of his Vietnam War 
experiences continued to interfere with his daily functioning 
and were intensified by his incarceration.  The counselor 
felt that the veteran's PTSD symptoms remained severe and 
there had been little progress in his recovery. This was felt 
to be due to the severe nature of his trauma and the profound 
numbing of his feelings to protect him from his traumatic 
memories.  



In a statement from the veteran submitted in December 1996, 
he argued that his symptoms more accurately reflected the 
criteria for a 50 percent evaluation.  

In his VA Form 9 submitted in May 1997, the veteran 
maintained that the evidence of record established that he 
had "very significant symptoms of PTSD" and a "chronic, 
severe condition" that "severely and significantly" 
impaired him socially and industrially.  

The veteran was provided with another VA examination in 
December 1997.  This examination was by a psychiatrist.  The 
veteran was reportedly still an inmate in the Oregon State 
Penitentiary serving a sentence for sodomy related to his 
stepson.  The veteran reported that he attempted suicide by 
overdose in 1991.  At the time, his stepson had told people 
about the sexual contact that had taken place some years 
before.  As this was being exposed, the veteran became very 
depressed and was hospitalized through VA.  

The veteran also reported that he had some treatment in a 
sexual offender's program  but was not involved in treatment 
currently.  He was not taking any medications presently.  He 
was performing office work in prison and was not having any 
problems but was in his own cell due to his PTSD diagnosis.  
It was noted that he was a college graduate who had a pretty 
good work history in the past.  He reported that he would 
like to return to school and obtain a Master of Social Work 
degree.  

As for his current symptoms, the veteran reported that his 
wife was keeping only distant contact with him.  He also 
reported a primary problem of sleeping difficulty.  He 
reported that he would only sleep about four hours per night 
and would awaken frequently in a rather tense state.  He 
reported that he would check windows and doors when he was 
not in prison.  He reported that he was untrusting and had 
trouble getting close to people.  



The veteran told the examiner that since the death of his 
friend in Vietnam, he would become emotional when thinking 
about Vietnam and accordingly tried to avoid thinking about 
it.  He reportedly would avoid all kinds of things having to 
do with Vietnam.  He reported that he would think about his 
friend a few times a week and had nightmares regularly (as 
often as one to two times a week) involving intense, 
sometimes violent, situations.  

The veteran blamed his Vietnam experience on problems with 
his marriage.  He also noted that when his parents died he 
did not have a lot of feelings about it.  He reported that in 
recent years he felt chronically depressed and regularly 
would feel that he should have died in Vietnam in place of 
his friend.  He felt that these feelings were more frequent 
and intense in recent years.  The veteran also reported that 
he was losing some weight as his appetite was not very good.  
He described himself as insecure and lonely.  He stated that 
he had very little sexual interest and no attraction to boys.  
He reported that he became impotent after problems in his 
marriage.  As stated in the report, he felt unwanted and 
unappreciated in his marriage and this "seemed to turn him 
to youngsters."  

On examination the veteran was soft-spoken, pleasant and 
cooperative.  His affect tended to be a little flat.  When he 
talked of the death of a friend in Vietnam, he became quite 
tearful.  His thought processes were rather organized.  There 
was no evidence of psychosis.  He did seem somewhat 
depressed.  He was fully oriented and his memory was intact.  
Intelligence was at least in the average range.  He was able 
to abstract well.  

The diagnosis was PTSD related to the veteran's Vietnam 
experience; pedophilia -attracted to males; and ongoing 
dysthymic disorder.  With regard to stressors it was noted 
that he was in prison and was having a lot of pressure placed 
on him because of that.  He was also uncertain about how his 
marriage will be when he leaves prison.  His GAF was about 60 
with moderate symptoms.  

The examiner stated that the veteran continued to have some 
ongoing intrusive thoughts and nightmares related to his 
Vietnam experiences and was frightened of certain things 
reminding him of Vietnam.  He was felt to exist in a certain 
state of hyper arousal and he described being hypervigilant.  
He blamed his difficulties in his marriage (specifically that 
he would not get close to his wife) on his Vietnam 
experiences.  He also blamed the fact that he did not feel 
much when his parents died on his Vietnam experiences.  The 
doctor wrote "To me, these connections are less compelling, 
although he insists that the connections are there.  He does 
not try to tie Vietnam into his pedophilia.  He has trouble 
explaining just why he is attracted to young boys although he 
insists that this is no longer a problem."  The examiner 
stated that the medical record and the claims file were 
reviewed.  The examiner stated that it did not appear that he 
was much worse than when he was last evaluated in 1996.  

The examiner wrote "He thinks that he is worse because he 
has more thoughts of not wanting to live, and he relates this 
to his Vietnam experiences.  In fact, there are very extreme 
stressors on this man at this time, in that he is in prison, 
he is uncertain about his future, and his marriage may not 
survive and he seems to be strongly denying any future 
impulses for pedophilia.  I do not know why Vietnam should be 
selected out as the major reason he suffers from depression, 
given all the other stressors he has."  

In December 1997 the veteran's Vet Center counselor issued a 
supplemental report in support of the veteran's appeal.  
According to the counselor, the veteran was still attending a 
weekly PTSD group at Oregon State Penitentiary where he was 
serving time for sexually abusing his stepson.  The counselor 
wrote: " I have come to believe that his PTSD symptoms of 
depression, emotional withdrawal, and his inability to be 
intimate with his wife are all contributing factors to his 
incarceration."  The counselor stated that the veteran had a 
history of depression related to PTSD and major depression.  
His war trauma was noted as was his 1991 hospitalization for 
a suicide attempt.  

According to the report, the veteran was continuing to 
experience suicidal thoughts and he was felt to be at risk 
because of frequent depressive episodes.  The veteran was 
stated to have had an increase in panic attacks, depression, 
sleep disturbance, and suicidal ideation in the past year.  
His wife and children had stopped visiting him and he had no 
contact with them since March 1997.  The veteran was of the 
opinion that his marriage was over.  He had also not worked 
since 1991 and was expected to face employment problems 
because of PTSD symptoms and incarceration.  He remained 
withdrawn and isolated and continued to struggle with 
survivor guilt.  He was felt to be at risk for suicide.  The 
counselor felt that he met the criteria for an increase in 
his disability.  

The veteran was divorced from his wife in 1998.  According to 
court documents the veteran was also prohibited from 
parenting time with his children because access would 
endanger their health or safety.  It was noted that a 
condition of his parole was no contact with minor children.  

The veteran underwent his most recent VA examination in 
November 1998 at the direction of the Board.  A social and 
industrial survey was performed and the veteran was examined 
by a psychiatrist.  

On the psychiatric examination, the examiner noted that the 
claims file had been reviewed.  The veteran's background and 
service history were reviewed.  It was noted that the veteran 
had recently been paroled from a prison sentence related to 
pedophilia.  He was living in his own apartment and doing a 
series of temporary jobs while looking for temporary work.  
He was also reportedly pursuing a graduate degree.  The 
veteran reported that he had always been a good student.  He 
told the examiner that he liked studying and liked to help 
people.  

His current symptoms included trouble sleeping and nightmares 
of violence sometimes relating to Vietnam.  He also reported 
that was mistrusting and afraid a lot.  He told the examiner 
that ever since getting out of prison, he would patrol the 
perimeter of his apartment and was constantly checking out 
things.  



The veteran reported that he was sensitized to things 
reminding him of Vietnam, and when encountering these things 
he would have thoughts of Vietnam that he could not stop.  

The veteran told the examiner that he had learned to seal off 
his feelings.  He reported that when his parents died he did 
not allow himself to have any feelings.  He felt that this 
was a factor in the breakup of his marriage.  He reportedly 
did have a problem with sexual attraction to young male 
children, 13 or younger, that resulted in legal problems.  
The veteran asserted that he did not currently have any 
libido, and he hoped that he had the problem under control.  

According to the examiner the veteran did "not really tie 
this into Vietnam" but that the veteran felt that "in some 
complicated fashion it has some implication in his 
pedophilia."  The veteran viewed himself as having been 
changed a lot by Vietnam.  He was chronically depressed, 
insecure, nervous, and untrusting, and had trouble dealing 
with feelings.  He "also had certain specific post traumatic 
stress disorder complaints." 

The veteran reported that he was using anti-depressants and 
attending counseling.  He was determined to get better and 
not get in trouble with the law.  He reported that he would 
still often think of killing himself, although he had no 
imminent plan to do this.  

On mental status examination, the veteran was neatly dressed.  
He was pleasant and cooperative.  He was soft-spoken and 
seemed depressed.  He talked about feeling sad about many 
things.  His thought processes were well organized.  There 
was no evidence of psychotic symptoms.  He was fully oriented 
and memory was intact.  Cognitive functioning was good.  


The impression was chronic moderate PTSD related to his 
experiences in Vietnam; pedophilia with attraction to young 
males, apparently under control at this time; and ongoing 
dysthymic disorder.  With regard to stressors the examiner 
wrote that the veteran was struggling with PTSD symptoms and 
was also trying to reintegrate himself into society after six 
years in prison, and keep his pedophilia under control.  His 
GAF was 45-50 but this was found to be only partly due to 
Vietnam.  

The examiner commented that when he last evaluated the 
veteran he had trouble sorting out PTSD symptoms from the 
fact that he was in prison.  Currently he was out of prison 
and trying to reintegrate into society after six years and 
was "really struggling" in a number of areas.  The veteran 
was felt to clearly have PTSD; he endorsed intrusive, 
avoidant, and hypervigilant symptoms.  While the veteran felt 
that his symptoms were somewhat worse, the examiner could not 
decide whether this was entirely accurate.  

The examiner noted that he was assigning a lower GAF because 
the veteran was struggling, trying to put his life together 
after being in prison, and was quite depressed, thinking 
about suicide.  However, the examiner added that his GAF only 
due to PTSD would be at 50-55 with some serious symptoms.  He 
felt that without his imprisonment and tendency to 
pedophilia, he would be doing better and coping with Vietnam 
better.  The examiner felt that the veteran was not 
imminently suicidal but should stay in treatment.  

A VA vocational rehabilitation report from January 1999 shows 
that the veteran was enrolled in a Master Degree program in 
public administration.  He was deemed to be making a 
reasonable transition to academic life after having been 
"out of that loop" for 20 years.  His grade point average 
for the Fall term 1998 was 3.3 for all graduate level 
classes.  His current course load was 12 credits.  The 
veteran was described as articulate and motivated.  It was 
believed that based on his academic record he had the ability 
to successfully complete the program and he was interested in 
jobs through the VA system.  He felt that his degree would 
make him a marketable commodity as far as return to work 
goes.  


Criteria

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report, or if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1998).  

During the pendency of the veteran's appeal, new regulations 
were issued revising the diagnostic criteria for rating 
mental disorders effective November 7, 1996.  61 Fed. Reg. 
52695, Oct. 8, 1996.  Where a regulation changes after the 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version of the regulation more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).



Under the most recent regulations, effective November 7, 
1996, the veteran's service connected disorder is evaluated 
under diagnostic codes using the General Rating Formula for 
Mental Disorders.  Under that formula, a 100 percent 
evaluation is warranted where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name. 38 C.F.R. § 4.130 (effective November 7, 1996).  

A 70 percent evaluation is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships a 50 
percent rating is warranted.  Id.

Where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is warranted.  Id.

Under the old criteria, the veteran's disability is evaluated 
under a General Rating Formula for Psychoneurotic Disorders.  
Under that rating formula, a 30 percent evaluation is 
assigned where the veteran's ability to establish and 
maintain effective social and industrial relationships is 
definitely impaired.  38 C.F.R. § 4.132 (effective prior to 
November 7, 1996).

A 50 percent rating is assigned where the veteran's ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms, reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id. 

A 70 percent rating under the old diagnostic criteria was 
appropriate only where ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  Id.  

Under the old regulations, a 100 percent evaluation was 
assigned where the attitudes of all contacts except for the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  The 
person is demonstrably unable to obtain or retain employment.  
Id.  


In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
United States Court of Veterans Appeals (Court) stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by that interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1998).


When after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3 (1998).  

Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating the claim; no 
further assistance in developing the facts pertinent to the 
claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

The veteran has argued that VA has selectively ignored 
certain of his symptoms rather than fully rating his 
psychiatric disability.  This warrants discussion. 

The veteran's disability picture has been substantially 
complicated by imprisonment, pedophilia and depression.  As 
previously noted one of the main purposes of the prior Board 
remand was to resolve the question of the extent to which 
disability was due to service connected PTSD versus other 
nonservice connected disorders.  

The veteran feels that emotional numbing or emotional 
detachment as a result of his war experiences may have caused 
damage to his marital relationship and promoted development 
of pedophilia.  He alleges that he has depression secondary 
to PTSD and his war experiences.  There is also apparently 
depression at disintegration of his marriage and his 
relationship with his children and depression due to his 
imprisonment.  The veteran's contention is that this 
depression is related ultimately to his PTSD. 

However, it is noted that the veteran is nonservice connected 
for pedophilia.  The question of service connection for this 
disorder is not inextricably intertwined with the question of 
PTSD.  On remand, in July 1999 the RO also denied entitlement 
to service connection for dysthymia and depression secondary 
to PTSD.  The claims folder does not show a notice of 
disagreement from this determination to date.  In any event, 
the question of entitlement to service connection for 
dysthymia and depression is also not inextricably intertwined 
with the issue certified and procedurally prepared for 
appellate review.  Therefore it is appropriate to rate only 
disability shown to be due to PTSD, and as a matter of law.  

The medical evidence of record shows that the veteran's 
characteristic PTSD symptoms include intrusiveness of 
thoughts related to Vietnam, sleep disturbance with 
nightmares related to Vietnam, avoidance of stimuli 
associated in the veteran's mind with war or the veteran's 
Vietnam experiences, hypervigilance and emotional numbing.  

Under the new criteria a higher evaluation of 50 percent is 
available when there is occupational and social impairment 
(due to PTSD) with reduced reliability and productivity due 
to symptoms including flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, disturbances 
or motivation and mood; and difficulty establishing and 
maintaining effective work and social relationships.  

Putting aside for a moment the question of whether there is 
occupational and social impairment with reduced reliability 
and productivity, the evidence of record does not show 
circumstantial, circumlocutory or stereotyped speech.  There 
is no evidence of cognitive impairment to include memory 
loss, difficulty understanding complex commands, or impaired 
abstract thinking.  

As for disturbances of motivation and mood, the veteran has 
in some respects shown good motivation.  He is pursuing 
graduate study and apparently worked while in jail.  
Incidentally, he is maintaining a higher than 'B' grade point 
evidence in his graduate work.  This is also evidence of good 
cognitive ability.  On the other hand, the presence of some 
disturbances in motivation is not necessarily precluded by 
the record.  As for mood and affect, the veteran has shown 
depressed mood and flattened affect.  Of course he is not 
service connected for depression or dysthymia.  The veteran's 
hypervigilant behaviors, bouts of intrusive thoughts, and 
anxiety at reminders of war or his wartime experiences are 
appropriately analogized to more than weekly panic attacks 
and disturbances of mood.  

The next question is whether because of the symptoms of PTSD, 
the veteran has occupational and social impairment with 
reduced reliability and productivity.  As for social 
impairment, the veteran does have emotional numbing with 
difficulty maintaining relationships with loved ones to 
include his wife and children.  While not wholly due to PTSD, 
the record supports a conclusion that the veteran has 
difficulty maintaining effective social relationships due to 
PTSD symptoms.  

As for occupational impairment, the veteran has been in 
prison for most of the time since his claim for an increase 
was filed and while in jail he engaged in work activity.  
However, it is noted that the recent evidence shows that 
since being discharged, the veteran is less than fully 
employed and is in receipt of vocational rehabilitation 
services.  The evidence as a whole supports that PTSD is 
productive of occupational impairment with reduced 
reliability and productivity.  The veteran's symptoms of 
mistrust, hypervigilance, and intrusive thoughts and his lack 
of sleep are deemed consistent with reduced occupational 
reliability and productivity.  

It is the VA psychiatrist's opinion that the veteran's PTSD 
symptoms are moderately to seriously disabling.  According to 
the DSM IV (the criteria of which are incorporated in the new 
rating criteria by reference) a GAF of 50 to 55 is indicative 
of moderate to serious symptoms.  This is most consistent 
with a 50 percent evaluation.  

It should be noted that in December 1997 the veteran's GAF 
based on all of his symptoms, not just characteristic PTSD 
symptoms) was 60.  This is at best consistent with moderate 
impairment.  The examiner stated that the veteran had a good 
work history and could be employable with stipulations.  

The Board considered whether a higher rating than 50 percent 
could be assigned but concludes that the criteria for a 
higher evaluation than 50 percent have not been shown under 
the new or old regulations.  

The veteran has argued that due to suicidal ideation he meets 
the criteria for a 100 percent evaluation.  However 
depression has been found to be nonservice connected and 
therefore the veteran's depression and suicidal ideation are 
not properly ratable as part of the service connected PTSD.  

On VA examination in August 1996, the veteran was found to 
have deficiencies in many areas and received a GAF of 35.  On 
that examination, the veteran was found to have severe social 
and industrial impairment.  However, it is noted that this 
assessment and GAF took into consideration not only 
impairment from PTSD, but impairment from nonservice 
connected pedophilia and depression (suicidal ideation).  The 
veteran received a GAF of 45 on his November 1998 examination 
but again, this GAF took into consideration all of his 
disabilities not just PTSD.  On that examination, as noted 
above, a higher GAF of 50-55 was assigned based only on PTSD 
symptomatology.  

The Board is of the opinion that the evidence does not show 
that the veteran has deficiencies in most areas due solely to 
PTSD.  The veteran has not shown evidence of obsessiveness 
interfering with normal activities, near continuous panic, 
illogical, obscure or irrelevant speech, impaired impulse 
control such as unprovoked irritability with periods of 
violence, spatial disorientation, or neglect of appearance or 
hygiene.  He has shown suicidal ideation and depression but 
these are not due to PTSD.  

While the veteran (as noted above) has some difficulty 
establishing and maintaining relationships, he has been not 
shown to be so impaired to be deemed unable to effectively 
establish and maintain relationships.  He reported that he 
likes to help others, and apparently did so while in prison.  
He has been deemed pleasant and cooperative by VA examiners; 
he has shown an ability to work with others in vocational 
rehabilitation; and he is currently in graduate study, which 
involves social and quasi-occupational relationships.  

The veteran's PTSD does implicate difficulty in adapting to 
some stressful situations and as noted before, PTSD symptoms 
are productive of occupational impairment.  However, in the 
judgment of the Board this is not enough to conclude that the 
criteria for a 70 percent evaluation are met or nearly 
approximated.  The facts most nearly approximate the criteria 
for a 50 percent evaluation.  38 C.F.R. § 4.7.  

Under the old criteria, the veteran has not shown severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people.  The psychoneurotic 
symptoms of PTSD are not of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

While an occupational handicap admittedly exists, and the 
evidence suggests some impairment in the ability to maintain 
reliability and flexibility in an occupational setting as 
discussed above, the veteran has not shown that his PTSD 
symptoms create severe impairment in his ability to obtain or 
retain employment.  

The veteran's treating counselor at the Vet Center has stated 
that the veteran has severe symptoms of PTSD but it must be 
emphasized that this opinion clearly treated all of the 
veteran's symptoms as due to PTSD.  Secondly, the opinion of 
this counselor (admittedly the veteran's primary treatment 
provider for a lengthy period of time) who has a Master of 
Social Work degree, is less competent and persuasive than 
doctorate level psychologists and psychiatrists who have 
evaluated the veteran for VA.  

To conclude that there was severe impairment in occupational 
functioning contradicts the evidence of record showing at 
worst moderate to serious impairment of functioning.  
Moreover it would be mostly speculation since the veteran has 
only been out of prison for a short period of time and in 
fact, since leaving prison, the veteran has worked and he has 
been attending graduate school.  


Additional Matter

The Board notes that the RO provided the veteran with the 
criteria referable to extraschedular evaluations, and 
considered the veteran for increased compensation under such 
criteria.  

While the veteran does have occupational impairment, there 
has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected PTSD, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disorder.  In 
fact, the veteran is working and attending graduate classes.  
Therefore, there exists no basis upon which to refer the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

